2017 IL App (1st) 162897

                                                                         FOURTH DIVISION
                                                                         August 31, 2017


No. 1-16-2897

In re Christian W., a Minor.                               )      Appeal from the
                                                           )      Circuit Court of
(THE PEOPLE OF THE STATE OF ILLINOIS,                      )      Cook County.
                                                           )
       Petitioner-Appellee,                                )
                                                           )
v.                                                         )      No. 15 JD 3178
                                                           )
CHRISTIAN W.,                                              )      Honorable
                                                           )      Patricia Mendoza,
       Respondent-Appellant.)                              )      Judge Presiding.

       PRESIDING JUSTICE ELLIS delivered the judgment of the court, with opinion.
       Justices McBride and Howse concurred in the judgment and opinion.

                                          OPINION

¶1     Michael and Travadis Bryant were ambushed and shot in the head while sitting on a

porch on the afternoon of July 29, 2015. Fourteen-year-old respondent, Christian W., was

charged with two counts of attempted murder and related offenses in connection with the

shooting. The charges alleged that Christian shot Travadis and was accountable for a second

assailant, who shot Michael. After an adjudicatory hearing in juvenile court before the bench,

Christian was found guilty of the charges relating to Travadis and not guilty of the charges

relating to Michael.

¶2     We reverse the adjudications, because the State did not prove Christian guilty beyond a

reasonable doubt.



¶3                                             I.

¶4      Michael testified that he was sitting on a neighborhood porch with his brother Travadis

at the time of the shooting. He had turned his back momentarily to put out his cigarette when he
No. 1-16-2897

heard Travadis say, “Boy what the f***.” Michael turned back toward Travadis and saw

Christian standing four or five feet away, pointing a black revolver at Travadis’s head. After two

seconds or so, Christian fired one gunshot at Travadis, at point-blank range, and stood there for a

few more seconds with his gun raised. Michael tried to disarm Christian, but a second assailant

came out of the gangway, fired three or four gunshots at Michael, and tried to pull Christian

away from the scene. Michael was shot in the back of the head and fell on top of Travadis. When

he came to, he went looking for help, and a friend drove him to the hospital.

¶5      Michael testified that he immediately recognized Christian, a “random little guy” from

the neighborhood who had “started hanging around [Michael’s] crowd.” Michael and Travadis,

who were roughly twice Christian’s age, were “taken” with the young boy and became friendly

with him. Michael knew Christian for four or five years and saw him around the neighborhood

several times a week. Michael knew Christian’s first name but not his last name.

¶6      At the hearing, Michael described Christian as having “raccoon-ish” eyes, with bags or

darkened skin underneath; and “fair hair” that was “kind of curly straight almost like Hispanic,”

so that he did not look “fully African-American.” At the time of the shootings, he said, Christian

wore a black shirt that he held up over his face, brown or tan pants, and black gym shoes.

Michael had seen Christian wearing these same clothes for the previous three or four days.

¶7      The second shooter had “short nappy hair” that looked like a “miniature fro,” and a

complexion a bit lighter than Michael’s; he wore dark jeans and a black hoodie. Michael was not

certain about the identity of the second shooter, but he thought it was another young boy from

the neighborhood known as “Munchie,” whose real name was Davon McGee and who would

later testify as one of Christian’s alibi witness.




                                                     -2-
No. 1-16-2897

¶8     Detective Rios interviewed Michael in the hospital a couple hours after the shooting.

Michael had a graze wound to the back of his head and was getting stitches. Michael initially

testified that he “didn’t tell [Detective Rios] anything” because he was just “trying to get sowed

[sic] up” and “wasn’t trying to talk to anybody at the time.” Michael said he “didn’t like

[Detective Rios’s] vibe”; the detective’s “aggressive” “approach” made him feel “like [he] was

the shooter and not the victim.” But Michael then testified, in sum, that he gave Detective Rios

the same descriptions of two shooters that he gave in later police interviews and again at trial.

¶9     The defense called Detective Rios to the stand. He testified that, although Michael was

not completely cooperative and was, understandably, more interested in his brother’s condition

than in talking to the police, Michael did provide the following information: While he was sitting

on the porch with Travadis, someone came out of the gangway and started shooting. After

Travadis got shot, Michael stepped in front of him and got shot in the back of the head. Michael

did not say, in so many words, that the same person shot both of them, but when defense counsel

asked, “how many suspects did [Michael] tell you were involved in the shooting,” Detective Rios

answered, “One.”

¶ 10   Rios testified that Michael described the suspect’s features and clothing in detail to him.

The suspect was a black male, 18-20 years old, 5’4’’-5’5’’, and 140-145 pounds; he had a

medium complexion and short hair; he wore a green, red, and brown hoodie; and he held up a

black scarf that partially covered his mouth. Michael did not say that he knew the shooter, and he

did not mention Christian by name. When defense counsel asked why he did not, Michael said,

“I don’t know. It just didn’t seem right at the time to me.”

¶ 11   The day after the shootings, Christian turned himself in on an unrelated warrant and was

held in custody at the juvenile temporary detention center (JTDC), where Detective Galliardo


                                                -3-
No. 1-16-2897

arrested him for these offenses about two months later. The parties stipulated that (1) the

inventory of Christian’s belongings when he arrived at the JTDC included a black t-shirt; tan

jeans; and red, black, and white shoes; and (2) Christian wore a black t-shirt, tan pants, and black

and white gym shoes when he was arrested.

¶ 12   Five days after the shooting—August 3, 2015—Detective Galliardo (and a second,

unnamed detective) interviewed Michael. Neither detective testified, but Michael testified that he

gave them the same description of Christian he claimed to have given on every other occasion:

fair, Hispanic-looking hair and “raccoon-ish” eyes; a black shirt; brown or tan pants; and black

gym shoes. For the first time, Michael gave the police Christian’s name, and he explained how

he knew Christian from the neighborhood. Michael also said there was a second shooter, another

young boy from the neighborhood known as “Munchie,” whose real name, he believed, was

Davon McGee.

¶ 13   Six days later, Detective Galliardo showed Michael two photo arrays. Michael identified

Christian from one array and said he was certain it was Christian who shot Travadis. Michael

tentatively picked out “Munchie” from the second array, but he did not make a positive

identification because “[he] wasn’t sure, so [he] didn’t want to tell them something [he] wasn’t

for sure about.” The second shooter’s physique and “small little nappy fro” looked like

“Munchie,” but he “was kind of like 50/50” because the second shooter wore a hood and mask.

¶ 14   Almost a year later—June 29, 2016—prosecutors met with Michael to prepare for

Christian’s trial. When they told Michael that “Munchie” had an alibi—the same alibi as

Christian, an irony that was not further explored at trial—Michael responded that the second

shooter was not Davon McGee but Donovan McGee, who was also known as “Munchie.”

Donovan was a black male with dreadlocks, but Michael could not describe him in any further


                                               -4-
No. 1-16-2897

detail. In a supplemental answer that was read into the trial record, the State disclosed Michael’s

statement that Davon and Donovan were different people. Michael testified at trial, however, that

he was referring to one person all along; he was just confused about that person’s real name

because he knew him only as “Munchie.” Michael also testified that Davon used to have

dreadlocks, and this somehow confused Michael into believing that Davon and Donovan were

two different people.

¶ 15   In trying to explain why his description of the second shooter changed over time, Michael

also testified that he incorporated information he received from the police into his own uncertain

recollections. Michael told Detective Galliardo that “Munchie” had a “short nappy fro.”

Detective Galliardo responded that the “other people [Galliardo] had interviewed” all said “the

[second] shooter had dreads.” Michael told Detective Galliardo, “that ain’t what I seen and that

all I know is—I remember the guy Munchie.” After his interview with Detective Galliardo,

Michael nonetheless “went with * * * the dreads.” As Michael explained, “I was never one

hundred percent sure about the guy had dreads,” but “I did tell the State I thought the guy had

dreadlocks because that’s what [Detective Galliardo] * * * was telling me,” and “I kind of got

confused by the officer coming to tell me what other people were saying.”

¶ 16   Davon McGee and La’Keyvion Goings testified to Christian’s alibi. Christian and Davon

grew up with La’Keyvion’s brother, Lavion Goings, and they were friends of the family. Lavion

and La’Keyvion lived with their mother Aleena Greene on the southeast side of Chicago.

Christian and Davon both lived in Lawndale, where the shooting occurred. Davon lived three

houses away from Michael and Travadis, but they were not his friends. Davon testified that his

nickname is “Munchie.”




                                               -5-
No. 1-16-2897

¶ 17   The day before the shooting, Christian and Davon went to Aleena’s house on the

southeast side of Chicago to hang out with Lavion. They got some takeout from a nearby

restaurant and spent the night. The next day, sometime in the morning or early afternoon,

someone called Aleena and told her about the shooting. Christian, Davon, and Lavion went back

to Lawndale after they heard that Michael and Travadis had been shot. Davon testified that they

took public transportation; La’Keyvion testified that Aleena drove them. La’Keyvion also

testified that Aleena and Lavion told the police about Christian’s and Davon’s whereabouts at the

time of the shooting.

¶ 18   Davon testified that they got back to Lawndale at 1:10 p.m.; he knew because he asked

the “train lady.” They took the CTA to Pulaski Road and 21st Street. The shooting took place at

2126 South Harding Avenue; Harding Avenue is one block east of Pulaski Road. They walked

toward Davon’s house at 16th Street and Komensky Avenue. They stopped somewhere along the

way so Davon could talk to someone named “Snuggles”; meanwhile, Christian and Lavion hung

out on the block. They all got back to Davon’s house around 3 p.m.

¶ 19   The witnesses had various estimates of the time of the shooting. Darnise Riley, Michael’s

and Travadis’s mother, testified that she learned of the shooting on a phone call around 11:40

a.m. Davon testified that the call to Aleena about the shooting was at approximately 11 a.m.;

La’Keyvion testified it was in the afternoon, sometime between 1 p.m. and 3 p.m. Detective

Rios, who testified with the benefit of his reports, said the shooting took place around 1 p.m.

Michael testified it was around 3 p.m.

¶ 20   Michael had a cousin named David Stuart, aka “Little Dave.” The defense sought to

cross-examine Michael about his alleged dealings with “Little Dave.” In an offer of proof, the

defense asserted that Michael’s father had indicated that Michael sold drugs with “Little Dave”


                                              -6-
No. 1-16-2897

and had been accused of stealing from “Little Dave.” The defense argued that the police were

aware of this accusation but failed to follow up on it and thus failed to adequately investigate a

plausible alternative suspect with a motive to shoot Michael and possibly Travadis. The defense

also argued that because Michael had not been charged with a drug offense, he had a “motive

and bias to shade a story to create favor with the State.”

¶ 21   The trial court appointed a bar attorney to advise Michael regarding his fifth amendment

privilege against self-incrimination before allowing the defense to question him on these matters.

When he was recalled to the stand in the defense case, Michael denied that he was ever accused

of stealing from “Little Dave,” but he otherwise invoked his privilege against self-incrimination

and declined to answer any further questions about his alleged drug dealing or involvement with

“Little Dave.” The defense moved to strike all of Michael’s testimony, on the ground that he

could not be cross-examined about his alleged bias. The trial court denied the motion to strike

but said it would consider Michael’s assertion of the privilege when weighing his testimony.

¶ 22   The trial court found that Michael’s identification of Christian was positive and reliable.

In reaching this conclusion, the trial court conducted its analysis entirely within the framework

of Neil v. Biggers, 409 U.S. 188 (1972), and People v. Slim, 127 Ill. 2d 302 (1989). The trial

court found that all five of the Slim/Biggers factors supported Michael’s identification. The trial

court paid special attention to one factor—the accuracy of the witness’s prior description—and

used it as an analytical framework for addressing Christian’s challenges to Michael’s credibility.



¶ 23                                             II.

¶ 24   Christian’s principal challenge is to the sufficiency of the evidence. The requirement of

proof beyond a reasonable doubt applies in the adjudicatory phase of a delinquency proceeding,


                                                -7-
No. 1-16-2897

just as in a criminal trial. In re Winship, 397 U.S. 358, 368 (1970); In re W.C., 167 Ill. 2d 307,

336 (1995). In reviewing the sufficiency of the evidence, we ask whether a rational trier of fact,

viewing the evidence in the light most favorable to the State, could have found the essential

elements of the crime—including the identity of the perpetrator—beyond a reasonable doubt. In

re W.C., 167 Ill. 2d at 336; People v. Ross, 229 Ill. 2d 255, 272 (2008); Slim, 127 Ill. 2d at 307.

¶ 25      We do not retry a defendant on appeal. People v. Smith, 185 Ill. 2d 532, 541 (1999). We

remain mindful that the trier of fact heard the evidence and observed the witnesses. Id. The trial

court’s findings on witness credibility, the weight to be given certain testimony, the balancing of

conflicting evidence, and the reasonable inferences to be drawn from the evidence are entitled to

great deference. Ross, 229 Ill. 2d at 272. Thus, discrepancies and omissions in a witnesses’

identification testimony do not necessarily create reasonable doubt; they may only affect the

weight the trier of fact gives to that testimony. Slim, 127 Ill. 2d at 309; People v. Tomei, 2013 IL

App (1st) 112632, ¶ 50.

¶ 26      But the trial court’s findings are not conclusive. Ross, 229 Ill. 2d at 272; Smith, 185 Ill.

2d at 541. If, after a careful review of the evidence, we find that the evidence is so unreasonable,

improbable, or unsatisfactory as to justify a reasonable doubt of defendant's guilt, we must

reverse the conviction. People v. Siguenza-Brito, 235 Ill. 2d 213, 225 (2009); Smith, 185 Ill. 2d

at 542.

¶ 27      The State’s case against Christian comprised a single eyewitness identification, with no

other occurrence witnesses, no physical evidence, no confession, and no evidence of motive.

Because Christian’s adjudications are based entirely on Michael’s identification testimony, the

question we must confront is whether a trier of fact could rationally believe that Michael’s




                                                  -8-
No. 1-16-2897

testimony, on its own, was sufficiently trustworthy to prove Christian guilty beyond a reasonable

doubt. And to answer that question, we must isolate various portions of Michael’s testimony.



¶ 28                                                A.

¶ 29        We begin with Michael’s initial statement to the police only hours after the shooting.

When Michael spoke to Detective Rios in the hospital, he did not say that Christian was involved

in the shooting, even though he had known Christian for several years and claimed to have

recognized him immediately during the shooting.

¶ 30        The trial court (and the State) discounted this fact with observations that Detective Rios

conducted a “preliminary” interview and was not the “lead” detective. But these distinctions

strike us as meaningless from Michael’s perspective. They cannot explain why he failed to tell

Detective Rios that Christian shot Travadis. And it is difficult to imagine that Detective Rios

would put off the most basic and pertinent question of all—“Do you know who shot you and

your brother?”—thinking this information was best left for another day, when the “lead”

detective would conduct a more searching interview. No matter how short or preliminary the

interview, if Detective Rios was there to ask Michael anything at all, surely this was at the top of

his list.

¶ 31        When asked why he did not identify Christian by name immediately, Michael testified

that he “didn’t tell [Detective Rios] anything” because he was “trying to get sowed [sic] up” and

“wasn’t trying to talk to anybody at the time.” Moreover, Michael “didn’t like [Detective Rios’s]

vibe”; the detective’s “aggressive” “approach” made him feel “like [he] was the shooter and not

the victim.” Detective Rios agreed that Michael, understandably, seemed more interested in his

brother’s prognosis than in talking to the police.


                                                   -9-
No. 1-16-2897

¶ 32   That answer would make sense had Michael simply refused to talk to Detective Rios. If

Michael was in too much pain, or in shock, or feeling defensive in the face of aggressive

questioning, or simply too concerned about his brother to think straight, we could understand

why he might not speak to Detective Rios in detail, if at all.

¶ 33   But that is not how the conversation played out. Michael did speak about the shooting in

meaningful detail to Detective Rios. And what he did say (his description of the events), as well

as what he did not say (failing to identify Christian by name), was misleading.

¶ 34   According to Rios, Michael gave a narrative account of the incident and a fine-grained

description of a lone shooter: a black male, 18-20 years old, 5’4’’-5’5’’, and 140-145 pounds;

with a medium complexion and short hair; wearing a red, green, and brown hoodie; and holding

a black scarf over his mouth. That description bears little resemblance to Christian or to the

description of Christian that Michael gave in later police interviews and at trial. Christian was far

younger (14 years old), and though Michael did not know his precise age, he “knew he was

young.” Christian was two inches taller and twenty pounds heavier. Christian was always (later)

described by Michael as wearing, at the time of the shooting, a black shirt, brown or tan pants,

and black shoes, not a red, green, and brown hoodie. And that is to say nothing of the two

features that Michael continually cited as most distinguishing Christian: his hair (“curly straight

almost like Hispanic”) and his eyes (“darkened eyes,” “like raccoon-ish eyes”).

¶ 35   The State says that Michael was probably describing, in whole or in part, the second

shooter to Detective Rios. The trial court thought that might be the case as well, based on

Michael’s testimony. There are two significant problems with that theory.

¶ 36   The first is that the description that Detective Rios took from Michael bore even less of a

resemblance to the supposed second shooter than it did to Christian. Michael never mentioned to


                                               - 10 -
No. 1-16-2897

Rios the “small little nappy fro” that Michael would later cite repeatedly as the distinctive

physical trait shared by the second shooter and the young boy from the neighborhood he knew as

“Munchie.” And while Michael described a shooter who was 5’4”-5’5” and 140-145 pounds, the

photo array admitted into evidence indicates that “Munchie” was 5’11” and 140 pounds. This

disparity is significant: “Munchie” is tall and lanky; the person Michael purported to describe is

short and stocky. Thus, Michael’s initial description of the shooter does not correspond to any of

his later descriptions, or match the actual appearance, of anyone in the record.

¶ 37   The second problem with speculating that Michael might have been describing the

supposed second shooter, not Christian, is that Detective Rios was adamant in his testimony that

Michael never mentioned a second shooter. Michael only described a single shooter in his

account of the ambush.

¶ 38   Before the State began to object, defense counsel asked Detective Rios, “how many

suspects did [Michael] tell you were involved in the shooting,” and he unequivocally answered,

“[o]ne.” Defense counsel then asked Detective Rios to describe Michael’s account of “what the

suspect did.” Rios responded that Michael said “a male black came out of the gangway from the

north side, * * * and he started shooting.” On three occasions, interspersed with the State’s

objections, Detective Rios answered “yes” when asked if Michael told him that “the offender

shot Travadis first.” The offender then fired more shots; Michael stepped in front of Travadis and

got shot in the back of the head. In connection with this account of the shooting, Michael

described one suspect—whose description, as we have explained, did not resemble Christian (or

“Munchie”) at all.

¶ 39   So the notion that Michael had been describing the supposed second shooter—the one

who shot him, not his brother—holds no water. He only described one shooter to Rios, and that


                                               - 11 -
No. 1-16-2897

description bore no resemblance to either Christian or the second shooter Michael tentatively

identified later, “Munchie.”

¶ 40   In construing this evidence in the light most favorable to the State, we acknowledge that

it would be possible to find an excuse for Michael’s failure to identify Christian immediately.

Maybe Michael had a knee-jerk instinct not to cooperate with law enforcement. Maybe Michael

wanted to seek retribution of his own, outside the justice system, and identifying Christian would

interfere with that plan. He may have been fond of Christian and was reluctant, at least initially,

to turn him in. Or he may have been scared, thinking that if Christian was acting at the direction

of someone else (perhaps “Little Dave”), identifying Christian to the police could endanger his

own life. It would not be the first time that a witness declined to cooperate with law enforcement

in the apprehension or prosecution of a suspect. See, e.g., People v. Van Zile, 48 Ill. App. 3d 972,

976 (1977) (witnesses refused to talk to State’s investigators); People v. Wilson, 2012 IL App

(1st) 101038, ¶ 20 (witness refused to testify at trial against great-nephew); People v. Bueno, 358

Ill. App. 3d 143, 155 (2005) (witness claimed he could not recall prior statement to police and

“refused to testify any further.”); People v. Kruger, 236 Ill. App. 3d 65, 72–73 (1992) (witness

refused to testify at trial after making written statement to police).

¶ 41   But Michael gave none of those reasons at the adjudicatory hearing. As described earlier,

he testified that he did not appreciate the detective’s attitude, and that “[i]t just didn’t seem right

at the time” to give Christian’s name. And even if one or more of the excuses we have posited

above were the real reason for Michael not identifying Christian, those excuses would still not

explain why Michael, rather than remain mum, gave a wholly inaccurate description of the

shooter.




                                                - 12 -
No. 1-16-2897

¶ 42   In sum, our first concern with Michael’s credibility is his account of the events at the

hospital to Detective Rios: He did not identify Christian by name. He did not describe Christian

by appearance. He never mentioned a second shooter. And the description that he did provide did

not even resemble that of the second shooter he later tentatively identified.



¶ 43                                              B.

¶ 44   This bleeds into a second major problem with Michael’s credibility—his testimony at the

hearing concerning the conversation with Rios. Detective Rios’s testimony contradicted

Michael’s testimony about their discussion in several critical ways. The first, as we just

discussed, is that Rios swore that Michael only mentioned one shooter. But Michael did more

than simply testify that he mentioned two shooters when he talked to Rios; Michael also claimed,

at the adjudicatory hearing, that he described both of those individuals in specific detail to

Rios—the same detail that he gave in later interviews with the police and at trial.

¶ 45   After first claiming that he “didn’t tell [Detective Rios] anything” because he was “trying

to get sowed [sic] up” and “wasn’t trying to talk to anybody at the time,” Michael went on to

testify that he not only spoke to the detective but did so with precise accuracy, insisting that he

provided the same description of Christian to Detective Rios that he has given all along. In

particular, Michael said that he told Detective Rios that Travadis’s shooter (i.e. Christian) wore

brown pants, black gym shoes, and a t-shirt; had dark spots under his eyes; appeared partially

Hispanic; and was younger than 18-20 years old. This testimony, however, was rebutted by

Detective Rios, who testified, with the benefit of his report, that Michael included none of these

things in his initial description of the incident and the single shooter.




                                                - 13 -
No. 1-16-2897

¶ 46   The State does not contend that its police officer, Detective Rios, an 11-year veteran

detective, was not credible, or even that his account was wrong. Nor did the trial court question

the credibility of the detective—the court described him as a “very ‘no-nonsense’ and a ‘just the

facts’ type of individual.”

¶ 47   It is impossible to credit both Rios’s and Michael’s testimony, when they varied so

wildly. We have already noted the trial court’s primary attempt at reconciling their testimony,

echoed by the State—that when Rios was describing the shooter, he was describing not Christian

but the second shooter. But we have already rejected that rationale, for Detective Rios could not

have been clearer that Michael only described one shooter at the scene, and that description did

not match either Christian or the supposed second shooter, “Munchie.”

¶ 48   Just as importantly, the trial court did not reconcile Michael’s testimony at trial that he

gave Rios a detailed description of Christian—his relative age; the black shirt and brown pants

and black shoes; not the mention the particularly unique “raccoon” eyes and “Hispanic-looking”

hair—with Rios’s testimony that Michael provided absolutely none of that information. Rios

could not recall any such information, nor did his notes reflect any such information, which

would have clearly stood out to the detective had it been provided to him.

¶ 49   It would be one thing had the trial court found Detective Rios incredible for whatever

reason—dishonesty, incompetence, or that he was merely confused—and determined that

Michael was more credible. But there was no such finding by the court, nor does the State

contend as much. And the explanations we have been given for the inconsistencies are

unsatisfactory.



¶ 50                                           C.


                                              - 14 -
No. 1-16-2897

¶ 51   We now turn to later interviews Michael gave with Detective Galliardo and an unnamed,

third detective, as well as his conversation before the adjudicatory hearing with prosecutors.

¶ 52   Briefly, having previously recounted this information: After his initial interview with

Rios on July 29, 2015, Michael testified that he met with Detective Galliardo and another

detective on August 3, 2015. In that August 2015 interview, Michael testified that he identified

Christian by name and description: fair, Hispanic-looking hair and “raccoon-ish” eyes; a black

shirt; brown or tan pants; and black gym shoes. Michael also told the detectives that there was a

second shooter, another young boy from the neighborhood known as “Munchie,” whose real

name, he believed, was Davon McGee. Within a week, Michael was shown two lineup arrays.

He positively identified Christian in one of the photo arrays and tentatively identified “Munchie”

from the other, without giving a positive identification.

¶ 53   Eleven months passed. Michael met with prosecutors, preparing for trial, on June 29,

2016. Michael testified that prosecutors informed him that Davon McGee had an alibi for the

shooting (the same alibi, as we previously noted, as Christian—something that was not further

explored during the hearing).

¶ 54   In response to learning that Davon McGee could not have been the second shooter,

Michael told prosecutors that the second shooter was Donovan McGee, not Davon McGee.

Donovan McGee, he told prosecutors, had dreadlocks, not short hair. Donovan McGee, he told

prosecutors, was not the same person as Davon McGee. They did, however, happen to both

answer to the nickname “Munchie.”

¶ 55   When testifying at trial about this June 2016 meeting with the prosecution, Michael said

that he mentioned dreadlocked Donovan instead of short-haired Davon because Detective

Galliardo had provided him that information in their interview eleven months earlier:


                                               - 15 -
No. 1-16-2897

                “I told the State [on June 29, 2016] I thought the guy had dreadlocks because

       that’s what—the detective—one of the detectives—I think his name was Galliardo—

       Galliardo, right? And he was telling me—when he came and did the interview with me

       [in August 2015], he was saying actually that people was telling him that the shooter had

       dreads. I explained to him that I—that ain’t what I seen and that all I know is—I

       remember the guy Munchie.

                And so once he said that, I kind of went with that; but I wasn’t—I was never one

       hundred percent sure about the guy had dreads. *** And then when the detective came

       back and gave me some information about other people he had interviewed or what not, I

       did go with the dreads because I guess that’s what he thought—by everybody telling him

       that’s what really was going, the person had dreads, so I kind of got confused by the

       officer coming to tell me what other people were saying.”

¶ 56   And though Michael, by his own admission, told prosecutors that Donovan McGee and

Davon McGee were two different people on June 29, 2016, he testified at the adjudicatory

hearing—one month later—that he believed them to be one and the same person.

¶ 57   This testimony casts serious doubt, by itself, on Michael’s credibility. First, if we are to

believe Michael here, Michael admittedly was willing to change his story and falsely identify a

different individual as the second shooter based on what a police detective told him. To be fair,

he did not positively identify that second shooter, but he identified him no less. He told

prosecutors that Davon and Donovan were different people, though he did not believe that to be

true. He told them the second shooter had dreadlocks, though he did not believe that to be true.

¶ 58   Michael’s stated reasons why he lied do more harm than good to his credibility. First, he

claimed confusion. He said he mixed up the similar names “Davon” and “Donovan.” And this


                                              - 16 -
No. 1-16-2897

Davon/Donovan individual—“Munchie”—used to have dreadlocks before apparently getting a

haircut. In other words, Michael claimed at trial that there was only one “Munchie,” but the

names and former-versus-current hairstyles of that individual threw him off during the meeting

with prosecutors a month before trial.

¶ 59   The trial court accepted that explanation. We cannot.

¶ 60   First, we have been provided no adequate explanation why Michael would respond to the

information conveyed by prosecutors—that the person Michael tentatively identified as the

second shooter, Davon McGee, had an alibi—by giving the second shooter a new name and

hairstyle. The only plausible conclusion we could draw is that Michael was trying to identify a

different person to prosecutors—which in fact is exactly what he told prosecutors, that they were

two different people.

¶ 61   And while it might be understandable that Michael might have confused the similar

names “Davon” and “Donovan,” no amount of confusion could explain why he now remembered

the second shooter as having dreadlocks, not short, inch-high hair. His attempt to explain away

that discrepancy by suggesting that “Munchie” used to have dreadlocks, then got a haircut, does

nothing to help him. Whatever hairstyles the second shooter once wore, Michael saw short, inch-

high hair on the day of the shooting, yet he told the prosecutors a month before trial that the

second shooter wore dreadlocks. The trial court did not mention the hairstyle discrepancy in

attributing Michael’s see-sawing account to “confusion.”

¶ 62   And then, of course, there is Michael’s claim at trial that he was fed facts by the

detectives at the August 2015 interview and he “went with that,” as we recounted at length in

block quote above. If Michael was lying about police fact-feeding, that is yet another mark




                                             - 17 -
No. 1-16-2897

against him at trial, another example of false testimony. If he was telling the truth, then he

admitted to bending and shaping his story based on what the police told him.

¶ 63   Was Michael telling the truth about police fact-feeding? The trial court mentioned it

briefly as one of the reasons Michael was confused, presumably accepting that piece of

Michael’s testimony as true in doing so, and otherwise not commenting on it.

¶ 64   The State, we would note with some interest, does not disavow this portion (or any

portion) of Michael’s testimony, either. In fact, the State embraces it, reciting Michael’s

testimony about police fact-feeding and then calling him “honest and forthcoming” about it. We

will say this much for this apparent concession by the State: Michael’s claim of being fed such

facts as the dreadlocks by the police was certainly unrebutted in the record—unrebutted, that is,

because the State apparently saw no reason to call either the detective Michael accused of fact-

feeding—Detective Galliardo—or Galliardo’s unnamed partner. Of course, the State is not

required to call any particular witness, but we do find it troubling that the State remained mute in

the face of that serious accusation by a witness for the State—a witness on whose credibility the

entire case turned.

¶ 65   So the trial court seemed to believe that the police fed Michael facts at the August 2015

interview, and the State accepts it as fact. And both the court and the State embraced it as an

excuse for Michael’s confusion.

¶ 66   If it is true—if Michael was being “honest and forthcoming” about fact-feeding by the

police at the August 2015 interview, it follows that Michael was not being honest and

forthcoming with prosecutors in June 2016 when he told them two things he did not believe to be

true—that the second shooter had dreadlocks, and that Davon and Donovan were two different

people. If Michael was being “honest and forthcoming” at trial about police fact-feeding, then he


                                               - 18 -
No. 1-16-2897

was admitting to tailoring his testimony away from his memory and belief based on what the

police had told him, and thereby accusing someone falsely of attempted murder.

¶ 67   Christian wants us to go further. He says that if Michael was contaminated by police

suggestiveness regarding “Munchie,” it follows that Michael’s identification of Christian is

tainted, too. It is impossible to believe, says Christian, that the same detective who fed Michael

facts about one shooter “scrupulously avoided contaminating him” with facts about the other

shooter, especially when Michael’s description of the events and shooter(s) changed so

dramatically upon meeting with that very officer.

¶ 68   To be sure, it was during that August 2015 interview with Detective Galliardo that

Michael first identified Christian by name and description. Before that interview (where,

apparently, the fact-feeding occurred), Michael had not identified or remotely described

Christian. It would be tempting, as Christian argues, to paint that entire interview with a broad

brush of taint and infer that the police may have given Michael Christian’s name and description,

too. But the trial court obviously did not see things that way; though the court barely mentioned

the rather disturbing (and conspicuously unrebutted) allegation of police fact-feeding, the trial

court clearly accepted Michael’s identification of Christian, the only person on trial.

¶ 69   So we will not go as far as Christian would take us. Suffice it to say, however, that (1)

Michael admitted to lying to sworn law enforcement officers a month before trial about the

identity of an attempted-murder suspect, and (2) either he was willing to bend his testimony at

the suggestion of police detectives, or he is lying about that reason, neither of which inspires any

confidence in his overall credibility.

¶ 70   The trial court contrasted Michael’s testimony about the second shooter with his

testimony regarding Christian. The court noted that, however Michael may have wavered about


                                               - 19 -
No. 1-16-2897

the second shooter, he refused to positively identify the second shooter, and yet he remained

steadfast in his positive identification of Christian. Specifically, the court found Michael’s

identification of Christian credible in part based on Michael’s “candidness about his uncertain

identification of the second shooter,” contrasted with the fact that Michael “never wavered in his

identification of” Christian.

¶ 71   We can only assign so much weight to this reasoning. First, Michael did waver in his

identification of Christian; he left Christian entirely out of the critical first interview about who

shot him and his brother. He did not even describe Christian, much less identify him by name.

¶ 72   And Michael’s supposed “candor” about his inability to positively identify the second

shooter should be placed in context. Michael, who never even mentioned a second shooter at the

first interview, then made his first, tentative identification of “Munchie” at the August 2015

interview, where he mentioned a “Munchie” with very short, inch-high hair. Yet it was at that

very same meeting, according to Michael himself, and unrebutted (indeed, conceded) by the

State, that the police told him the second shooter wore dreadlocks. So of course Michael would

not have been sure about the second shooter. He described the young man as having inch-high

hair, and the police were telling him he had dreadlocks.

¶ 73   And eleven months later, when Michael met with prosecutors, they told him that the

person he had originally identified—Davon McGee—had an alibi and could not possibly have

been the second shooter.

¶ 74   So we are not as willing as the State and the trial court to give Michael points for being

unsure about the second shooter. No reasonable person would think he could be sure about an

identification when, every time he discussed it with law enforcement, he was told he was flat

wrong. This is less a case of a witness being careful and cautious with his identification and more


                                               - 20 -
No. 1-16-2897

of one where the witness kept getting shot down every time he tried to make an identification of

the second shooter. We do not see how Michael’s uncertainty about the second shooter, in this

context, bolsters his credibility.

¶ 75    We should emphasize here that we are taking the record as it was presented to us. We do

not know that police detectives actually fed Michael information that tainted his story. He said

they did, and both the trial court and the State seem to accept that as gospel, but still we are not

prepared to state that serious and disturbing allegation as fact. But we have analyzed the

evidence as if it were. The State uses that fact as part of its argument why Michael should be

believed, as did the trial court, and it is our duty to take the evidence in the light most favorable

to the State. Apparently, the State believes that the best way to explain Michael’s about-face to

prosecutors in June 2016 is to accept that police fact-feeding occurred in August 2015. And of

course, if it is not true, then it is another example of Michael testifying falsely, which likewise

would diminish his credibility significantly. There is no outcome on this police-fact-feeding

question that favors Michael’s testimony.

¶ 76    In the end, police fact-feeding or not, it is still undisputed that Michael gave prosecutors a

different story about the second shooter than he gave to detectives eleven months earlier. Fact-

feeding or not, it is undisputed that Michael lied more than once to law enforcement regarding

the second shooter.

¶ 77    The only other point made by the trial court and the State is that the second shooter was

not on trial here, something akin to a relevance objection. But we have already expressed

concerns regarding Michael’s identification of Christian, both the inconsistencies and omissions

in what he told the police and his incredible testimony at the adjudicatory hearing concerning

that interview. His testimony regarding the second shooter is simply another aspect of his


                                                - 21 -
No. 1-16-2897

testimony bearing on his credibility; we can think of no reason, nor has one been supplied us,

why the entirety of Michael’s testimony and police statements would not be relevant in assessing

Michael’s credibility.

¶ 78   We have afforded the State every reasonable inference in an attempt to untangle

Michael’s testimony and parse together a plausible argument for upholding this conviction. But

in the end, we can only conclude that Michael was not a credible witness. His testimony was

subject to considerable doubt at every turn. Our concerns are too many and run too deep for us to

have any confidence in his testimony.

¶ 79   And yet the State’s case rested entirely on that testimony. The State did not produce any

other eyewitnesses or any physical evidence—no weapon, fingerprints, DNA, gunshot residue,

or the like. Christian did not make any inculpatory statements. There was no evidence of motive.

See People v. Starks, 2014 IL App (1st) 121169, ¶ 47 (“While it is not necessary for the State to

prove a motive for a crime [citation], the lack of any identifiable motive can certainly give rise to

a reasonable doubt.”). And the State did not even produce the detectives who were present when

Michael implicated Christian. As a result, neither Michael’s identification of Christian nor his

testimony about the circumstances of those interviews was supported by any corroborating

evidence.

¶ 80   We hold that the State’s evidence was so unsatisfactory as to justify a reasonable doubt of

Christian’s guilt. Siguenza-Brito, 235 Ill. 2d at 225; Smith, 185 Ill. 2d at 542.



¶ 81                                              D.

¶ 82   We have not addressed the five-factor balancing test to support a single-eyewitness

conviction from Biggers, 409 U.S. 188, and Slim, 127 Ill. 2d 302. Christian says that we should


                                                - 22 -
No. 1-16-2897

not employ the test at all, that it has been rendered obsolete in light of the Illinois Supreme

Court’s holding in People v. Lerma, 2016 IL 118496.

¶ 83   We need not decide that question, because we do not find it necessary to run our analysis

through the analytical framework of Slim and Biggers. The “lynchpin” of this five-factor test is

the “reliability” of the eyewitness identification. Manson v. Brathwaite, 432 U.S. 98, 114 (1977).

We have already outlined our reasons why we have found that Michael’s testimony lacks

sufficient reliability to support the adjudication of delinquency—the numerous and troubling

contradictions and inconsistencies in his overall testimony. Whether Michael’s testimony passed

or flunked the five-factor test would add nothing to our analysis at this point.

¶ 84   To be sure, before affirming a conviction based on a single eyewitness’s testimony, a

reviewing court must ensure that the Slim factors, on balance, have been satisfied; we cannot

uphold a conviction in this context unless we have confirmed that the evidence supporting the

conviction was sufficiently reliable. See Slim, 127 Ill. 2d at 307 (single witness’s identification

will support conviction only if witness’s identification is credible and reliable). Had we affirmed

Christian’s adjudications, we would not have done so without first confirming that the conviction

satisfied the Slim balancing test.

¶ 85    But it does not follow that a reversal for insufficient evidence, in a single-eyewitness

case, could only be based on a failure of the Slim factors. We are aware of no case law that

suggests that we cannot find a lack of credibility for other reasons independent of the five-factor

test, such as inconsistencies and discrepancies in the overall testimony of the single eyewitness.

Indeed, we have many examples where our supreme and appellate courts have done just that.

See, e.g., Smith, 185 Ill. 2d at 542 (without reaching Slim test, finding sole witness to shooting so

lacking in credibility, given “serious inconsistencies in” and “repeated impeachment of” her


                                               - 23 -
No. 1-16-2897

testimony, that no trier of fact could have found her reasonable); People v. Schott, 145 Ill. 2d

188, 206–07 (1991) (holding that sole eyewitness’s testimony was “so fraught with

inconsistencies and contradictions” that reasonable doubt of guilt remained, without discussing

Slim factors); People v. Hernandez, 312 Ill. App. 3d 1032, 1037 (2000) (murder conviction based

on single eyewitness testimony reversed, without conducting Slim analysis, based on

implausibility of witness’s testimony).

¶ 86   As in those cases, without explicitly detailing the Slim factors, we have found that the

significant discrepancies and inconsistencies in Michael’s testimony have so compromised his

credibility that, absent any corroborating evidence whatsoever, a reasonable doubt of Christian’s

guilt remains. We thus reverse Christian’s adjudications of delinquency.



¶ 87                                           III.

¶ 88   Respondent’s adjudications of delinquency and disposition are reversed.

¶ 89   Reversed.




                                             - 24 -